Citation Nr: 0717073	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-06 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbitten feet to include fungus, cold sensitivity and nail 
discoloration.

2.  Entitlement to service connection for right ankle sprain.

3.  Entitlement to service connection for right hand injury 
residuals. 

4.  Entitlement to service connection for right shin/tibia 
disability.  

5.  Entitlement to service connection for bladder disability.

6.  Entitlement to service connection for a right knee 
disability.

7.  Entitlement to service connection for low back 
disability.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for a psychiatric 
disorder to include depression.

11.  Entitlement to service connection for a stomach 
condition. 

12.  Entitlement to service connection for right knee 
laceration. 

13.  Entitlement to service connection for right shoulder 
separation.

14.  Entitlement to service connection for headache 
condition.  

15.  Entitlement to service connection for dizziness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from May 
1978 to May 1981 and from February 1982 to February 1985.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A subsequent August 2004 rating decision granted 
service connection for bilateral calluses; consequently, that 
matter is no longer on appeal.  


FINDINGS OF FACT

1.  It is not shown that the veteran has current residuals of 
frostbitten feet. 

2.  It is not shown that current right ankle disability is 
related to service.  

3.  It is not shown that any current right hand disability is 
related to service.  

4.  It is not shown that the veteran's current right 
shin/tibial disability is related to service.  

5.  It is not shown that the veteran has any current bladder 
disability.

6.  It is not shown that any current right knee disability is 
related to service.  

7.  It is not shown that the veteran's current low back 
disability is related to service.  

8.  The veteran does not have a current hearing loss 
disability in either ear according to VA standards.

9.  It is reasonably established that the veteran's current 
tinnitus is related to service.

10.  It is not shown that the veteran's current psychiatric 
disability is related to service.  

11.  In a February 2007 written statement the veteran 
withdrew his appeals seeking service connection for stomach 
condition, right knee laceration, right shoulder separation, 
headache condition and dizziness; there is no question of law 
or fact remaining before the Board in these matters.     
  
CONCLUSIONS OF LAW

1.  Service connection for residuals of frostbitten feet to 
include fungus, cold sensitivity and nail discoloration is 
not warranted.  38 U.S.C.A. §§ 1131 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Service connection for right ankle disability is not 
warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2006).

3.  Service connection for right hand disability is not 
warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2006).

4.  Service connection for right shin/tibia disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

5.  Service connection for bladder disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

6.  A right knee disability or a low back disability was not 
incurred in or aggravated by service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

7.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (2006).

8.  Service connection for tinnitus is warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2006).

9.  Service connection for a psychiatric disorder to include 
depression is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

10.  The veteran has withdrawn his Substantive Appeal in the 
matters of service connection for stomach condition, right 
knee laceration, right shoulder separation, headache 
condition and dizziness.  38 U.S.C.A. § 7105(d)(5) (West 2002 
& Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2005 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  A subsequent July 2006 letter specifically informed 
the veteran that his service medical records for the period 
from May 31, 1978 to May 30, 1981 were unavailable to review, 
documented the efforts that the RO made to attempt to obtain 
the records and informed the veteran that he could submit any 
alternative documentation that could substitute for service 
medical records.  In response the veteran submitted his own 
copies of many of his service medical records from this time 
frame.  

Additionally, a March 2006 letter provided notice regarding 
criteria for rating the disabilities at issue and effective 
dates of awards in accordance with   Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).  
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOC and to supplement the 
record after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's available service medical records, along with 
available VA and private medical evidence.  Additionally, the 
veteran was provided with VA examinations with evaluations 
pertaining to foot disability, right ankle sprain, right hand 
injury residuals, right shin/tibia disability, right knee 
disability, low back disability, bilateral hearing loss and 
tinnitus.  The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
veteran's claims for bladder disability and psychiatric 
disorder to include depression.    An examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
the instant case the record does not contain competent 
evidence that the veteran has a current bladder disability 
and does not indicate that the veteran's current depression 
is related to an event, injury or disease in service or to 
another service connected disability.  Consequently, a VA 
examination is not necessary.  

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background 

Service medical records reveal treatment for several of the 
veteran's claimed disabilities.  April 1978 enlistment 
examination showed normal findings.  A July 1978 progress 
note showed complaints of pain in both legs caused by a long 
run with a diagnostic assessment of bilateral leg pain.  A 
July 1980 note showed complaints of right lower leg pains.  
The veteran experienced increased pain since running in the 
morning.  Physical examination showed slight edema of the 
right lower leg without discoloration and there was pain on 
pressure.   An October 1980 note indicated that the veteran 
needed personal counseling and was referred to a mental 
health clinic.  A separate 1980 physician's order requested 
that the veteran receive a refill for medicine to treat his 
bladder infection.   December 1980 physical examination 
showed normal findings with the veteran generally indicating 
that he was in good health.  On his December 1980 report of 
medical history he did note experiencing depression or 
excessive worry.  A February 1981 note showed the veteran had 
fallen on his shin the previous night.  Physical examination 
showed a circular scabbed abrasion with no swelling, 
discoloration or infection and the diagnostic assessment was 
superficial abrasion of the right anterior leg 1 centimeter 
(cm) in size with 1 cm hematoma adjacent to the abrasion.  It 
was noted that no treatment was necessary.  On a subsequent 
February 1981 medical visit, the veteran complained of a 
twitch under the right patella, that he apparently related to 
the previous fall.  He said the twitching was worse after 
walking for a long distance.  Physical examination showed a 
scab on the right shin, with a lump underneath the scab that 
was painful to palpation.  Range of motion of the foot and 
patella were both good and there was no pain or 
discoloration.  It was noted that the veteran was healing 
well with minimal tenderness at the site of the trauma.   

A March 1982 inpatient treatment record cover sheet showed 
the veteran was accidentally shot in the right hand by an air 
pistol.  The assessment was gunshot wound of the right palm 
and exploration and debridement of the right hand was done to 
remove the foreign body.  On follow-up one week later 
physical examination showed decreased tenderness, decreased 
swelling with the wound healing well.  On subsequent April 
1982 follow-up the veteran's right hand was found to be doing 
well.  In August 1982, the veteran injured his right ankle 
while running, when he caught his foot in a pothole causing 
an inverted twist and a pop.  Physical examination showed 
edema to the lateral malleolus, decreased range of motion and 
pain with all range of motion.  X-rays were negative and the 
diagnostic assessment was grade 2 sprain.  The veteran was 
given a gel cast and crutches and a profile.  A subsequent 
August 1982 progress note showed that the veteran wore the 
cast for seven days but that he had been often turning his 
ankle.  There was slight swelling and tenderness of the 
lateral right ankle and the diagnostic assessment was right 
ankle sprain.  The veteran was given a right ankle boot and a 
profile of no running for 7 days.  An August 1982 mental 
status evaluation showed that the veteran was seen at a 
community mental health clinic in July 1982.  At the time he 
was experiencing significant situational anxiety and he was 
seen twice after the initial evaluation for supportive 
counseling.  

On September 1983 general physical examination the findings 
were essentially normal.  On January 1984 general physical 
examination the findings were essentially normal.  The 
veteran did not report any health problems other than the 
prior removal of the foreign body from the right hand.  A 
February 1984 note showed complaints of a leg injury with the 
symptoms resolving with much less pain with running.  The 
veteran was given a two day profile for no running.  A 
separate February 1984 note showed a tender medial aspect of 
the lower tibia.  X-ray was negative, with the radiologist 
noting that there was some cortical thickening on the medial 
aspect of the upper tibia, which was probably due to an old 
injury.  There was no abnormality seen in the region of the 
recent injury and the assessment was probable posterior 
tibial shin splints.  The veteran was instructed to do no 
running and was referred to physical therapy for evaluation 
and treatment.    A March 1984 note showed continued pain in 
the right proximal tibia.  It was noted that the veteran been 
evaluated at aviation medicine and told that he had a stress 
fracture.  Physical examination showed minimal tenderness to 
palpation 5cm distal to the right tibial plateau.  The 
veteran was put on a profile of no marching or running until 
he was reevaluated and a bone scan was obtained.  A June 1984 
note showed complaints of low back pain mostly when flying.  
The veteran did not note an increase in pain with running 
standing or sitting.  Physical examination showed full range 
of motion with pain on lateral motion, left and right.  
Neurological examination showed intact functioning. An early 
July 1984 note showed complaints of back pain and epigastric 
pain and that the veteran had some personal matters pending 
that were causing extra stress.  A subsequent July 1984 
mental health consult noted that the veteran had completed a 
stress management program.  He still had a slight fear of 
failure syndrome but was deemed to have the power to override 
this.  The diagnostic impression was no mental disorder.  An 
August 1984 progress note showed that the veteran was 
suffering from dysuria without frequency or discharge.  The 
diagnostic impression was probable urinary tract infection.  

VA outpatient records from October and November 2002 show 
treatment for psychiatric disability.    It was noted that 
the October 2002 consult was an initial visit, and the 
veteran presented with feelings of depression due to 
stressors of finances, unemployment, and a niece bedridden 
post motor vehicle accident (MVA).  The veteran reported 
depressive symptoms in the past year, with an increase over 
the preceding 3 months since moving to that area.  Past 
psychiatric history was noted as none relevant with no known 
psychiatric issues.  The diagnoses were adjustment disorder 
with depressed mood and personality disorder, not otherwise 
specified (NOS).  The Axis IV entries were no income, 
permanent residence, friends/relationships.  In November 
2002, the veteran continued to be frustrated by unemployment.  
He still felt somewhat depressed.  The assessment continued 
as adjustment disorder with depressed mood.  
    
On August 2004 VA spine examination the pertinent diagnosis 
was degenerative joint disease (DJD) with degenerative disc 
disease (DDD) of the lumbosacral spine.  The veteran reported 
that he hurt his back in 1983 when he fell out of a motor 
vehicle but that he did not seek emergency medical aid at the 
time.  He indicated that his back pain had become worse over 
the past few years.  He had non-radiating pain above the belt 
line.  The veteran was working as an assembly line worker and 
had taken two days off with sick leave in the past 12 months 
for back pain.  On physical examination, range of motion was 
essentially normal.  The examiner did note some painful 
motion with tenderness to the vertebral lumbar process at L2.  
On neurological examination, sensory and motor functioning 
were found to be intact.  The examiner opined that the 
veteran's DJD and DDD were less likely than not related to 
military service as the original injury in service was 
greater than 20 years prior.  

On August 2004 VA scars examination the diagnoses were scar 
on the palm of the right hand and scar of the right pretibial 
area.  The veteran reported cramping pain in the right hand 
and numbness to all fingertips and the tip of his thumb over 
the past couple of years.  He also reported some residual 
pain in his right tibia.  Physical examination showed a 1 cm 
horizontal scar on the palm and a 3 cm broad based scar on 
the right tibia.  There was minimal pain on manipulation of 
the scar on the right palm.  There was no adherence to 
underlying tissue from either scar and both scars were 
superficial, stable, and of normal texture and color.  
Neither scar was deep or showed any elevation or depression 
of the surface contour on palpation nor was there 
inflammation, edema or keloid formation.  There were no areas 
of induration or inflexibility of the skin and the scars 
caused no limitation of motion or function.  The examiner 
found that both scars had healed without residuals and that 
the veteran's current symptoms were more related to carpal 
tunnel syndrome involving the right hand than related to his 
laceration.  The scar on the right tibia was more related to 
right pretibial pain than it was to the tibial abrasion.  

On August 2004 VA joints examination the diagnoses were 
remote history of right ankle sprain with minimal residual 
discomfort and right tibial pain associated with shin 
splints.  The veteran reported that he had had recent onset 
in the last several years of aching and stiffness in the 
ankle, usually worse with inactivity or in the morning and 
usually better with activity.  The veteran also reported 
residual tenderness to both the right and left shins.  On 
physical examination, there was painful but full motion of 
the right ankle with no evidence of heat, redness, swelling, 
acute tenderness or instability.  There was also mild 
tenderness subjectively of the right tibia equal to the left 
tibia.  The veteran had a well-healed superficial scar on the 
right tibia and had no pain in the right tibia with 
dorsiflexion of the right ankle.  The examiner commented that 
the veteran's minimal trauma associated with his reported 
symptoms occurred in the 1980s and it was less likely than 
not that his current complaints would be related to injuries 
from 20 years ago that were minor in nature.  

On August 2004 VA foot examination the pertinent diagnosis 
was bilateral heel pain.  The veteran reported that he had 
been bothered by right heel pain for several years.  X-rays 
of both feet were negative.  The examiner found that the 
veteran's bilateral heel pain was less likely than not 
related to his military service.  

A July 2006 private audiological evaluation showed mild high 
frequency hearing loss in the right ear and normal hearing in 
the left ear.  The loss was sensorineural in nature and 
deemed to be permanent.  Speech recognition scores were 96 
percent in each ear, and puretone threshold findings were not 
certified for VA purposes.    The veteran also complained of 
chronic and constant tinnitus since his military service.  He 
reported that he was exposed to excessive noise levels on a 
daily basis in service while performing his duties as a tank 
driver.  Following service he reported that he had no noisy 
hobbies and had worked as a computer technician.  Based on 
the veteran's noise exposure while in the military and lack 
of excessive noise exposure following service, the examiner 
felt that it was as least as likely as not that the veteran's 
chronic and constant tinnitus was caused by or contributed to 
by excessive noise exposure during military service.  

A July 2006 private orthopedic surgery note showed that the 
veteran reported ankle pain since his ankle injury in service 
in 1982.  He specifically reported recurrent rollover 
inversion sprains occurring approximately on a weekly basis.  
He had pain located on the anterior and anteroinferior aspect 
of the fibula and some pain with radiation across the 
anterior tibiotalar joint.  He also complained of popping and 
clicking in his knees and felt that his knees had been 
adversely affected by his ankle problem.  He described his 
pain as primarily being in the anterior aspect of the knee in 
the patellofemoral joint region.  Physical examination of the 
right ankle showed instability with a 1 to 2+ anterior drawer 
present with palpable clunk.  Physical examination of the 
knees showed mildly positive patellar grind with no 
significant crepitance.  There was full active extension 
against gravity and flexion was to 140 degrees, bilaterally.  
Anterior cruciate ligament (ACL), posterior cruciate ligament 
(PCL), medial collateral ligament (MCL) and lateral 
collateral ligament (LCL) were all intact bilaterally.  Ankle 
X-rays showed evidence of post-traumatic changes in the 
lateral gutter with 2 small avulsion fragments, well 
corticated.  There was some irregularity of the lateral 
gutter consistent with posttraumatic arthritis.  There were 
no other significant findings on radiographs of the ankle.  
X-rays of the knees showed a small amount of narrowing of the 
medial tibiofemoral joint space, bilaterally and also some 
narrowing of the patella facet with small osteophyte 
formation.  The pertinent diagnostic assessments were lateral 
ligament insufficiency of the right ankle demonstrated both 
clinically and by history that had had an adverse effect on 
the veteran's ability to function and mild degenerative 
changes in the patellofemoral and medial tibiofemoral joint 
spaces of the knees.  Regarding the ankle the examiner 
instructed the veteran that he could not continue to roll his 
ankle because this would predispose him for advancing 
arthrosis.  He was given an ankle brace for support and was 
instructed that if the brace was not sufficient, he should 
consider lateral ligament reconstruction surgery. 

An August 2006 private audiological evaluation produced 
findings of mild high frequency hearing loss in the right ear 
and normal hearing in the left ear.  The loss was 
sensorineural in nature and permanent.  The veteran also 
complained of chronic and constant tinnitus since military 
service.  Speech recognition was 96 percent in both ears and 
the specific puretone hearing thresholds found for each ear 
were not reported.  The examiner indicated that she reviewed 
the veteran's service records and found that based on his 
noise exposure in the military and his lack of exposure 
following service, she felt that it was as likely as not that 
the veteran's chronic and constant tinnitus was caused by or 
contributed to by excessive noise exposure during his 
military service.   

On October 2006 VA audiological examination, audiometry 
showed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
35
LEFT
10
15
10
20
20

The average puretone thresholds were 26 decibels, right ear, 
and 16 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 96 percent in the right ear and 100 
percent in the left ear.  The veteran reported he had 
difficulty hearing conversations and dialogue on television.  
He also reported constant tinnitus in the right ear, which he 
described as a ringing sound.  He said that he ruptured his 
eardrum twice during active duty.  The diagnosis was mild to 
moderate high frequency sensorineural hearing loss in the 
right ear with the veteran's hearing thresholds not meeting 
criteria for disability under VA regulations.  Case history, 
test results and the documentation in the claims file that 
the veteran had normal hearing when he left active duty 
suggested that his hearing loss and tinnitus were as likely 
as not related to military noise exposure.  The examiner 
indicated that to say that the tinnitus was related to 
military noise exposure was speculative.    

In a February 2007 signed statement the veteran indicated 
that he was withdrawing his claims for entitlement to service 
connection for stomach condition, right knee laceration, 
right shoulder separation, headache condition and dizziness. 

At the veteran's February 2007 Board hearing he testified 
that regarding all of his claimed disabilities.  He had minor 
pain in his shin when he would stand for long periods of time 
but did not get treatment for it and his scar was a little 
painful.  His depression had been chronic, beginning in the 
military and continuing to the present day.  He was not 
currently getting treatment for it but indicated that he 
would if he knew what type of treatment was available to him.  
Regarding bladder infections, he indicated that he had had 
them periodically since service and had had a minor one in 
the past year that he treated himself.  Regarding the hearing 
loss and tinnitus, the veteran's representative contended 
that the July 2006 private hearing evaluation had provided VA 
sufficient evidence to grant service connection for the two 
conditions, and thus, VA should not have ordered the separate 
October 2006 evaluation.  Regarding the right hand, the 
veteran testified that he did have trouble gripping things, 
that he had some discomfort in the area of his scar and that 
he had never been diagnosed with carpal tunnel syndrome.  
Regarding the back, the veteran testified that the current 
pain in his back was in the same area as in service and that 
he had had a chronic back condition since service.  Regarding 
the feet the veteran reported that he got frostbite during 
his first field exercise in Europe.  He continued to have 
residuals of cold sensitivity and nail discoloration.  He did 
not receive any medical treatment for these conditions.  
Since service he had also continued to have ankle problems as 
it would often give way and it could also be a little painful 
and tender.  He was not receiving any treatment for the ankle 
but he did wear a brace.  Additionally, he thought his right 
knee condition was related to his right ankle condition as he 
tended to favor his right ankle when he walked.  Generally 
the only difficulties he had with his knee were popping and 
cracking.     

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

Certain listed, chronic disabilities, including arthritis and 
sensorineural hearing loss, are presumed to have been 
incurred in service if they become manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Residuals of frostbitten feet

The veteran has alleged that he has current residuals of 
frostbite to include fungus, cold sensitivity and nail 
discoloration.  However, residuals of frostbite were not 
found on August 2004 VA foot examination and there is no 
other medical evidence showing that the veteran has any 
current residuals of frostbite. The August 2004 VA foot 
examination did find that the veteran suffered from bilateral 
heel pain but the VA examiner specifically found that this 
pain was less likely than not related to service and the 
veteran has not alleged heel pain as a residual of frostbite.  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The veteran also suffers from bilateral foot 
calluses but these have already been service connected.

While the veteran alleges that he does have cold sensitivity 
and nail discoloration and that these conditions are  related 
to service, as a  layperson, his allegations are not 
competent evidence of a medical diagnosis or nexus.  Where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
 
Given that the competent and probative evidence does not 
establish any current residuals of frostbitten feet, service 
connection for this condition is not warranted.   The 
preponderance of the evidence is against this claim and it 
must be denied.  

Right ankle sprain

The evidence clearly shows that the veteran has current right 
ankle disability in the form of ligament insufficiency and 
that he incurred a right ankle sprain in service.  For a 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2006).  In this case, the service medical records fail to 
show that the veteran had a chronic right ankle disability 
during service.  

Lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124 
(1993).  The following rules with regard to claims addressing 
the issue of chronicity.  Chronicity under the provisions of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may still be awarded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  A lay person is competent to 
testify only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
In this case, the requisite nexus opinion is lacking so as to 
justify a grant of service connection.  The only medical 
opinion of record to address such a potential relationship, 
the August 2004 VA joints examination, specifically found 
that it was less likely than not that the veteran's current 
right ankle complaints would be related to ankle injury 20 
years prior in service.  Notably, this opinion is consistent 
with Court precedent: a lengthy interval of time between 
service and initial postservice manifestation of a 
"disability" for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  
  
While the July 2006 private orthopedic surgery note clearly 
documented that the veteran had current right ankle 
disability and noted some posttraumatic findings, it did not 
express any opinion as to whether the veteran's current ankle 
problems were actually related to military service.  Rather 
it simply noted that the veteran had reported that he had 
continued to have ankle problems since his ankle injury in 
service.  (Notably, while the veteran is competent to report 
on his symptoms, he is not competent to provide an opinion 
regarding medical nexus, see Espirtu, supra).  Given that the 
record contains a clear opinion finding that it is less 
likely than not that the veteran's current ankle disability 
is related to service and no such opinion to the contrary, 
the weight of the evidence is against a finding of medical 
nexus and service connection for right ankle disability is 
not warranted.  The preponderance of the evidence is against 
this claim and it must be denied.  

Right hand injury residuals

While the veteran clearly had a right hand injury in service 
(i.e. the air pistol wound), there is no competent evidence 
of record that any current right hand disability is related 
to that wound, or more generally to the veteran's service.  
Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997). The August 2004 VA scars examination did show a 1 cm 
horizontal scar on the right palm, which is clearly related 
to the veteran's wound in service.  Significantly, the 
examination also found that the scar had healed without 
residuals.  Additionally, although the veteran complained of 
cramping pain in the right hand and numbness to all 
fingertips and the tip of his thumb, the examiner related 
these symptoms to carpal tunnel syndrome of the right hand 
rather than to the veteran's injury in service.  
Consequently, given that the August 2004 VA examiner's 
opinion does not show any residuals of the right hand injury 
in service and there is no competent (see id.) evidence to 
the contrary, service connection for right hand injury 
residuals is not warranted.  The preponderance of the 
evidence is against this claim and it must be denied.  That 
is, the competent, probative and objective medical evidence 
showing no disability outweighs the lay statements of 
symptoms.   

Right shin/tibia disability

The evidence of record at the least suggests that the veteran 
has a minimal shin disability diagnosed as right tibial pain 
associated with shin splints.  The evidence also shows that 
the veteran had shin splints and a right shin abrasion in 
service.      However, there is no competent evidence of 
record showing a nexus between the shin injuries in service 
and any current shin/tibial disability.  The only medical 
opinion of record to address such a potential relationship, 
the August 2004 VA joints examination, specifically found 
that it was less likely than not that the veteran's current 
right shin complaints would be related to an injury 20 years 
prior that was minor in nature.  Once again, this opinion is 
consistent with Court precedent.   See Maxson v. Gober, 
supra.  Also, although the veteran's scar is clearly related 
to service, the August 2004 examiner found that it has healed 
without residuals, and there is no other medical evidence to 
the contrary.  Consequently, it does not constitute a current 
tibial disability.  Given that the record contains a clear 
opinion finding that it is less likely than not that the 
veteran's current right shin/tibial disability is related to 
service, the absence of treatment for many years thereby 
demonstrating a lack of continuity, a clear finding that the 
veteran's tibial scar has healed without residuals, and no 
competent (See Espiritu, supra) opinion to the contrary, the 
weight of the evidence is against a finding of medical nexus 
and service connection for right ankle disability is not 
warranted.  The preponderance of the evidence is against this 
claim and it must be denied. 

Bladder disability

The veteran has alleged that he began to have periodic 
bladder infections in service and this problem has continued 
to the present day.   However, while there is competent 
evidence of some infections during service, there is no 
competent evidence of any current bladder infections.  At his 
February 2007 Board hearing the veteran did note that had had 
a slight bladder infection in the past year but that he did 
not seek any medical care for it.  Unfortunately, without any 
record of any current medical treatment or evaluation showing 
current bladder problems, the Board has no basis to conclude 
that the veteran actually has suffered from a post-service 
bladder disability.  Once again, his unsupported allegations 
do not represent the necessary competent medical evidence to 
demonstrate a disability.  Id.  

Without any evidence of current bladder disability,  there is 
no valid claim of service connection.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  The preponderance of the evidence is 
against this claim and it must be denied.  

Right knee disability

The evidence of record suggests that the veteran may have at 
least slight current right knee disability as the private 
orthopedic surgery examination produced a diagnosis of mild 
degenerative changes in the patellofemoral and medial 
tibiofemoral joint spaces of the knees.  However, there is no 
evidence that a knee disability became manifest in service or 
in the first postservice year (for arthritis) or that current 
right knee disability is related to service.  Service medical 
records do not reveal that the veteran suffered any knee 
injury/disability and there is no medical evidence of record 
indicating any relationship between service and any current 
knee disability.  Consequently, service connection on a 
direct basis is not warranted.

The veteran contends that he should be granted secondary 
service connection indicating that his knee problems are 
related to his right ankle disability.  However, given that 
the Board has determined that service connection for right 
ankle disability is not warranted, there is clearly no basis 
for awarding service connection for right knee disability 
secondary to right ankle disability.  The preponderance  of 
the evidence is against this claim and it must be denied. 

Low back disability

The veteran contends that his low back disability began in 
service and has continued to the present day.  The evidence 
of record clearly shows that the veteran has a current low 
back disability in the form of degenerative joint disease 
(DJD) and degenerative disc disease (DDD).  It also shows 
that the veteran suffered from some level of low back pain in 
service.  However, there is no competent evidence of record 
showing a nexus between the low back trouble in service and 
current low back disability.  The only medical opinion of 
record to address such a potential relationship, the August 
2004 VA joints examination, specifically found that the 
veteran's DJD and DDD were less likely than not related to 
military service as the original injury in service was 
greater than 20 years prior.  Once again, this opinion is 
consistent with Court precedent.   See Maxson v. Gober, 
supra.  This absence of treatment weighs against a finding of 
continuity since service.  Id.  38 C.F.R. § 3.303(b).  Given 
that the record contains a clear opinion finding that it is 
less likely than not that the veteran's current low back 
disability is related to service and no competent (See 
Espiritu, supra) opinion to the contrary, the weight of the 
evidence is against a finding of medical nexus and service 
connection for low back disability is not warranted.  The 
preponderance of the evidence is against this claim and it 
must be denied.   

Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The evidence of record does not establish that the veteran 
has a hearing loss disability in either ear, according to VA 
standards.  The October 2006 VA hearing evaluation did not 
show auditory thresholds in any of the frequencies of 40 
decibels or greater and did not show auditory thresholds for 
at least three of the frequencies of 26 decibels or greater 
(See chart page 12).  It also did not show speech recognition 
scores of less than 94 percent.  Also the July 2006 
audiological evaluation did not show speech recognition 
scores less than 94 percent and although puretone threshold 
readings were not certified for VA purposes, these reading 
also did not show the necessary auditory thresholds.   
Consequently, as there are no other current puretone 
threshold and speech recognition findings of record and, 
there is no basis for finding that the veteran has a current 
hearing loss disability in either ear (see 38 C.F.R. § 3.385, 
supra) and service connection for bilateral or unilateral 
hearing loss is not warranted.  See Brammer supra.  The 
preponderance of the evidence is against this claim and it 
must be denied.

Tinnitus

The evidence of record reasonably establishes that the 
veteran has current tinnitus.  However, there is conflicting 
evidence as to whether the tinnitus is related to his 
military service.  The August 2006 hearing examiner found 
that the tinnitus was at least as likely as not related to 
service but the October 2006 VA examiner found that it would 
be speculative to find the veteran's tinnitus related to 
service.  Given that these are the only two opinions of 
record on the subject, and there is not a clear basis for 
giving one or the other more weight, the evidence pertaining 
to nexus is essentially in balance and the benefit of the 
doubt must be given to the veteran.  Consequently, as it is 
reasonably established that the veteran's current tinnitus is 
related to his military service, service connection for 
tinnitus is warranted.  

Psychiatric disability

The evidence of record establishes that the veteran has a 
current psychiatric disability as he has been diagnosed with 
adjustment disorder with depression.  The evidence also shows 
that the veteran had some level of mental health difficulty 
in service, at which time he was treated for situational 
anxiety.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b) (2006).  In this case, a 
chronic acquired psychiatric disability was not shown in 
service.  Subsequent to the situational anxiety, later 
service medical records document that the veteran had no 
mental disorder.  Additionally, there is no evidence of 
record showing a nexus between the service and post-service 
psychiatric findings.  Notably, the record does not contain 
any documentation of mental health or psychiatric treatment 
received by the veteran from service until 2002, some 17 
years later.  The 2002 mental health records reflect no 
reference to military service in any way.  As mentioned 
above, a lengthy interval of time between service and the 
initial postservice manifestation of a "disability" is, of 
itself, a factor against a finding that the disability was 
incurred in service.  See Maxson, supra.  Further, this 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim on a direct basis. Id.  While the veteran has 
alleged that he developed depression in service and it has 
continued to the present day,  as mentioned above, his 
allegations are not competent evidence of a medical diagnosis 
or nexus.  See Espiritu, supra.  Without any evidence 
suggesting a nexus between the mental health difficulty in 
service and the current psychiatric disability, the 
preponderance of the evidence is against the claim and it 
must be denied.   

Stomach condition, right knee laceration, right shoulder 
separation, headache condition and dizziness

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by 
the appellant or by his authorized representative.  Id.

As mentioned above, in a February 2007 signed statement the 
veteran indicated that he was withdrawing his claims for 
entitlement to service connection for stomach condition, 
right knee laceration, right shoulder separation, headache 
condition and dizziness.  Given this  statement, there is now 
no allegation of error of fact or law for appellate 
consideration of this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter, and 
it must be dismissed without prejudice.


							(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of frostbitten feet, to 
include fungus, cold sensitivity and nail discoloration, is 
denied.

Service connection for right ankle disability is denied.

Service connection for right hand disability is denied.

Service connection for right shin/tibia disability is denied.

Service connection for bladder disability is denied.

Service connection for right knee disability is denied.

Service connection for low back disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for a psychiatric disorder to include 
depression is denied.

The appeals seeking service connection for stomach condition, 
right knee laceration, right shoulder separation, headache 
condition and dizziness are dismissed.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


